         Case 1:19-cr-00241-CCC Document 1 Filed 08/07/19 Page 1 of 1
                                                                                            FILED
                                                                                       HARRISBURG, PA

                                                                                            AUG O7 2019
                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA                             PER
                                                                                            JJ            .
                                                                                            DEPUTY CLERK
UNITED STATES OF AMERICA                       )
                                               )
                    V.                         )
                                               )
MARROQUIN DOMINGO-FELIPE                       )        (electronically filed)

                                    INDICTMENT

THE GRAND JURY CHARGES :

                                       COUNT!
                                   (Illegal Ree ntry)

       On or about July 23, 2019, in Franklin County, Pennsylvania, within the

Middle District of Pennsylvania, and elsewher e, the defendant,

                         MARROQUIN DOMINGO-FELIPE,

a n alien , was fo und in the United States after having been remove d on or about

June 9, 2009, t hrough Phoenix, AZ, wit hout first having obtained permission t o r e-

enter the United States as require d by law.

       All in violation of Title 8, United Stat es Code, Sections 1326(a) and (b)(l) and

Title 6, United Stat es Code, Sections 202(3) and (4) and 557.

                                               A TRUE BILL
                                                        ~   . .    .


                                                   -                   ~

                                                        •         I~   • •   ~   •   • •y

DAVID J. FREED
   TED STATES ATTORNEY                         DATE


 0    NNE M. SANDERSON
     SISTANT U .S. ATTORNEY
